Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to foreign application NL2021777 filed on October 8th, 2018 has been accepted.

Information Disclosure Statement
The Information Disclosure Statements filed on April 9th, 2021 and May 6th, 2022 have been considered by the examiner.

Claim Interpretation
	 The applicant is advised that when the phrase and/or is used only one of the options has to be found in the prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 7-8, 12 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is rendered indefinite for reciting “in particular a rotating mantle surface of a drum” because it is unclear whether this is a limitation or not. The claim will be interpreted as if the phrase “in particular a rotating mantle surface of a drum” was removed. Similar uses of the phrase “in particular” occur in claim 8 L3, claim 14, L3, and claim 15, L4. These will be interpreted in the same manner. 

Claim 7 is rendered indefinite for reciting “the mantle surface” in L2 because there is no antecedent basis for this limitation in the claim. To correct this claim 6 will be interpreted to depend on claim 3. 

Claim 12 is rendered indefinite for reciting “preferably a recirculating catch surface” in L3 because it is unclear whether this is a limitation or not. The claim will be interpreted as if the phrase “preferably a recirculating catch surface” was removed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rem et al (WO 2016089209), hereafter Rem further in view of Taniguchi et al. (US 4619360), hereafter Taniguchi.

With regards to claim 1, Rem discloses a separation apparatus (Abstract), comprising: layerizer (8) arranged to bring a group of particles in a layer on a transport surface with a constant spatial relation of the particles relative to each other in the layer; an identifier (2) arranged to identify particles in the group of particles that have a specific property; a separator (7) arranged to separate the particles in the group based on a difference in affinity between the particles and the separator; an affinity (5) modifier arranged to modify said affinity for identified particles relative to non-identified particles in the group; wherein the layerizer comprises a recirculating transport surface (conveyor belt surface 8A) on which the particles of the layer are carried along a transport trajectory. Rem does not disclose wherein the transport surface is arranged as a rigid plane so as to limit movement of the particles transverse to the transport trajectory.
	However, Taniguchi discloses wherein the transport surface is arranged as a rigid plane (intermediate drum D2) so as to limit movement of the particles transverse to the transport trajectory. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the conveyor belt disclosed by Rem with the drum disclosed by Taniguchi to improve the identification of the particles (Taniguchi Col. 1, L65-67).

	With regards to claim 2-3, Rem and Taniguchi disclose all the elements of claim 1 as outlined above. Rem does not disclose wherein the transport surface is arranged to rotate; wherein the transport surface is a mantle surface of a drum However, Taniguchi discloses wherein the transport surface is arranged to rotate (Col. 3, L61-62). Therefore, the combination of Rem and Taniguchi as outlined above discloses this feature. 

With regards to claim 4, Rem and Taniguchi disclose all the elements of claim 1 as outlined above. Rem further discloses wherein the transport trajectory includes a particle delivery zone where the particles disengage the transport surface to become airborne and travel along a flight path to the separator (Not labeled in Fig. 1).
 
With regards to claim 5, Rem and Taniguchi disclose all the elements of claim 4 as outlined above. Rem does not disclose wherein the particle delivery zone includes a part of the transport trajectory where the transport surface moves downward. However, Taniguchi discloses wherein the particle delivery zone includes a part of the transport trajectory where the transport surface moves downward (Col 4, L4-7). Therefore, the combination of Rem and Taniguchi as outlined above discloses this feature. 

With regards to claim 6, Rem and Taniguchi disclose all the elements of claim 3 as outlined above. Rem further discloses wherein the transport trajectory includes a particle pickup zone where the particles engage the transport surface (Not labeled in Fig 1. Near feeder 9).

With regards to claim 7, Rem and Taniguchi disclose all the elements of claim 6 as outlined above. Rem does not disclose wherein the particle pickup zone includes a part of the transport trajectory where the inside of the mantle surface passes along a zone were air pressure is arranged to be lower than at the outside of the transport surface, and where particles are sucked onto the transport surface by ambient air passing through apertures in the transport surface. 
However, Taniguchi discloses wherein the particle pickup zone includes a part of the transport trajectory where the inside of the mantle surface passes along a zone were air pressure is arranged to be lower than at the outside of the transport surface, and where particles are sucked onto the transport surface by ambient air passing through apertures (slots 18A) in the transport surface (Col. 13, L13-17). Therefore, the combination of Rem and Taniguchi as outlined above discloses this feature.

With regards to claim 8, Rem and Taniguchi disclose all the elements of claim 1 as outlined above. Rem does not disclose wherein the layerizer comprises a fluidized bed of particles that is maintained along a part of the transport trajectory.
However, Taniguchi discloses wherein the layerizer comprises a fluidized bed of particles that is maintained along a part of the transport trajectory (Col. 13, L4-12). Therefore, the combination of Rem and Taniguchi as outlined above discloses this feature.

With regards to claim 9, Rem and Taniguchi disclose all the elements of claim 1 as outlined above. Rem does not disclose wherein the transport surface is provided with a plurality of apertures for passing air therethrough. However, Taniguchi discloses wherein the transport surface is provided with a plurality of apertures (slots 18A) for passing air therethrough. Therefore, the combination of Rem and Taniguchi as outlined above discloses this feature.

With regards to claim 10, Rem and Taniguchi disclose all the elements of claim 1 as outlined above. Rem does not disclose wherein the transport surface is a mantle surface that is arranged to rotate about a stationary support core of a drum. However, Taniguchi discloses wherein the transport surface is a mantle surface that is arranged to rotate about a stationary support core of a drum (Fig. 1). Therefore, the combination of Rem and Taniguchi as outlined above discloses this feature.

With regards to claim 11, Rem and Taniguchi disclose all the elements of claim 1 as outlined above. Rem further discloses wherein the transport trajectory includes an identification zone where the transport trajectory extends along the identifier (Not labeled in Fig. 1).

With regards to claim 12-13, Rem and Taniguchi disclose all the elements of claim 1 as outlined above. Rem further discloses wherein the separator comprises a catch surface (drum 13) on which identified particles in are caught, wherein the catch surface is a mantle surface that is arranged to rotate as a rigid plane.

With regards to claim 14, Rem and Taniguchi disclose all the elements of claim 1 as outlined above. Rem further discloses wherein the affinity modifier modifies the affinity of the identified particles for the catch surface by applying affinity modifying particles to the identified particles (pg13, L12).

With regards to claim 15, Rem and Taniguchi disclose all the elements of claim 1 as outlined above. Rem does not directly disclose wherein the affinity modifier modifies the affinity of the catch surface for the identified particles by applying affinity modifying particles to the catch surface of the separator. 
However, Rem discloses wherein the affinity modifier modifies the affinity of the identified particles for the catch surface by applying affinity modifying particles to the identified particles (pg13, L12). This is a simple rearrangement of parts and therefore is rendered obvious to a person with ordinary skill in the art before the effective filing date of the invention, if needed due to space constraints.
 
With regards to claim 16-18, Rem and Taniguchi disclose all the elements of claim 14 as outlined above. Rem further discloses wherein the affinity modifying particles form a layer onto the identified particles, wherein the affinity modifying particles include or are liquid droplets, wherein the liquid droplets comprise water to form a moisture bridge between the identified particles and the separator (pg13, L6-8).

With regards to claim 19, Rem and Taniguchi disclose all the elements of claim 1 as outlined above. Rem further discloses wherein the affinity modifier comprises a printer head (5A).

With regards to claim 23 Rem discloses a method for separation of particles from a group of particles (Abstract), comprising the steps of providing a group of particles that comprises particles with different properties, e.g. material, color, shape and/or size (Abstract), supplying the group of particles to a transport surface (conveyor belt surface 8A) that moves along a transport trajectory, so as to bring the group of particles in a layer with a constant spatial relation on the transport surface (Fig. 1); identifying particles in the group of particles that have a specific property (via identifier 2); modifying an affinity between the identified particles and a separator relative to that affinity between non-identified particles and the separator using an affinity modifier (via affinity modifier 5); separating the particles in the group based on their difference in the affinity with the separator (via separator 7). Rem does not disclose wherein the particles move along a transport trajectory as a rigid plane.
	However, Taniguchi discloses wherein the particles move along a transport trajectory as a rigid plane (intermediate drum D2) so as to limit movement of the particles transverse to the transport trajectory. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the conveyor belt disclosed by Rem with the drum disclosed by Taniguchi to improve the identification of the particles (Taniguchi Col. 1, L65-67).

With regards to claim 24, Rem and Taniguchi disclose all the elements of claim 23 as outlined above. Rem further discloses casting the particles off the transport surface to become airborne and travel along a flight path to a catch surface of the separator (Not labeled in Fig. 1).

With regards to claim 25, Rem and Taniguchi disclose all the elements of claim 24 as outlined above. Rem further discloses modifying the affinity of the identified particles by applying affinity modifying particles to the identified particles and/or the catch surface to increase the affinity between the identified particles and the catch surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                          

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653